After a careful examination of the record by the court upon second petition for rehearing, we are convinced that the opinion prepared by Mr. Commissioner Devereux reaches the right conclusion, and the approval thereof by the court should not be disturbed.
The question of waiver being raised by demurrer, of course the petition must be liberally construed, and all its allegations taken as true. The rule is well settled that on demurrer to a petition as defective, in that it does not state facts sufficient to constitute a cause of action, the petition must be liberally construed, and all its allegations for the purpose of the demurrer taken as true. And such demurrer can be sustained only where the petition presents defects so substantial and fatal as to authorize the court to say that, taking all the facts to be admitted, they furnish no cause of action whatever. If the facts stated in the petition entitled the plaintiff to any relief, a demurrer for want of sufficient facts should be overruled. Smith-Wogan Hdw. Co. v. Moon Buggy Co., 26 Okla. 161, 108 P. 1103; 6 Enc. Pl.   Pr. 346.
The allegations of the petition relied upon as constituting a waiver state in effect that the defendant received the premium for the bond, signed the same knowing that Glover had not signed as principal, and delivered it to plaintiff as a completed instrument without the required signature of the principal. These facts, if proven, would entitle the plaintiff to recover, and it was error *Page 247 
to sustain a demurrer to the petition. Goodyear Dental Vulcanite Co. v. Bacon, 148 Mass. 542, 20 N.E. 175. Of course, if it appeared upon the trial that the defendant signed the bond at the request of the plaintiff and forwarded it to him for the purpose of having it signed by the principal before delivery, and not for delivery, as alleged, this would present a different question. The latter seems to be the situation as to the facts presented in Union Central Life Ins. Co. v. U.S. Fidelity   Guaranty Co., 99 Md. 423, 58 A. 437, 105 Am. St. Rep. 313, Adelberg v. U.S. Fidelity   Guaranty Co., 45 Misc Rep. 376, 90 N.Y. Supp. 465. In these cases it was held that because the plaintiff had possession of the bond and control of its employe whose fidelity was guaranteed, it could not complain that there was any hardship inflicted upon it by holding the bond to be invalid by reason of the failure of its own employe to sign it."
In the case at bar it does not appear that the plaintiff in error had possession of the bond until, as alleged, it was delivered to him by the defendant as a complete legal instrument. As "delivery" in legal phraseology means the final absolute transfer to the grantee or obligee of a complete legal instrument, sealed by the grantor, covenantor, or obligor (2 Words and Phrases, 1958), it follows that after the delivery of the bond as a complete legal instrument by the defendant and the acceptance thereof as such by the plaintiff the latter was not at liberty to alter the same by adding the signature of the principal.
For the reasons stated, the second petition for rehearing is denied.